Title: To Thomas Jefferson from Samuel R. Demaree, 28 August 1805
From: Demaree, Samuel R.
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Danville, Aug. 28, 1805.
                  
                  Your favor of 6th May last, enclosing a report of the committee of the P.S. respecting my hints about our Orthography, rather surprised me. I did not expect my communication would have passed the scrutiny of that learned society, or I should have sent a fuller exhibition of my scheme. I am however much pleased with your attention to my lines, and with your answer; as also with the candid procedure of the Society on that business.
                  The Committee’s report states that “usage is the only lawful sovereign of language and cannot be controlled by any authority.” This in my opinion will justify every solecism that has ever been produced in Grammar or Criticism: for a large majority of writers (in this state at least) transgress the written rules of spelling and Grammar—and I should suppose by “usage” must be meant the practice of the Majority. If not the renovation (for I cannot call it innovation) appear to me practicable.—I could fill pages on the subject—and I feel confident that if every man had reflected upon it as much as I have, a change would be both easy and speedy. But enough of this.
                  Myself and a Mr. Ogilsby are establishing a press in this town. We expect to issue the first number of our paper next week: and we shall do ourselves the honor of sending you a copy. Just beginning the world (for we are both young) we hope by our own Industry to secure a competency, and more is not necessary.—Now we know that the Laws of the U.S. are published by authority in every state; but in how many papers, or how the printers are appointed, we are not certain. In this state they are published in two of the public papers, both of which are on the North side of the Kentucky river. If any more should be thought necessary, or if it should be deemed proper that one should be on this side of the river, we hope it will not be arrogant for us to request the business—as we are nearly in the centre of the state; and as to our capability we cheerfully let our work answer for itself.—But here, Mr. Jefferson, observe that if there be any injustice or even unfairness in having the work assigned to us, we wish it not. And farther, if you suppose I flatter either now, or would do it hereafter, say not a word about the publication of the U.S. laws. For much as I esteem the present administration, and yourself in particular, I shall deem it my duty to publish what I deem right and necessary—altho it should be against Mr. Jefferson himself—(which may Heaven forbid) I confide too that there will be no occasion: for your wisdom and experience must have taught you before now, that wealth cannot ensure happiness, and that false honors will not last. I write the genuine sentiments of an open heart, and I believe I am declaring them to a philosophic ear.
                  Any communication that may be interesting to the public, or any advice to myself, will be cheerfully received by 
                  Sir, Your affectionate admirer,
                  
                     Saml. R. Demaree.
                  
               